Citation Nr: 1722654	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-15 003	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and adjustment disorder. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right knee disability.

4. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1980 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the appeal has since moved to the RO in Oakland, California.

In February 2009, the Board denied the claims of service connection for headaches and a psychiatric disability to include PTSD and depression as well as remanded the application to reopen a claim of service connection for bilateral knee disabilities.

The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Joint Motion for Remand (JMR), the appellant and VA agreed to vacate and remand the February 2006 Board decision to the extent that it denied service connection for headaches and a psychiatric disability to include PTSD and depression.  In this regard, the Court also directed the Board to take jurisdiction over the claim of service connection for an adjustment disorder because it is part of the original claim of service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2010, the Board reopened the claim of service connection for bilateral knee disabilities and thereafter remanded the claims of service connection for bilateral knee disabilities, headaches, and a psychiatric disability to include PTSD and adjustment disorder. 

In September 2011, the Board again remanded the claims of service connection for bilateral knee disabilities, headaches, and a psychiatric disability to include PTSD and adjustment disorder. 

The claims of service connection for headaches and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A psychiatric disorder diagnosed as PTSD had its onset in service.


CONCLUSION OF LAW

A psychiatric disorder diagnosed as PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that he has PTSD due to feeling responsible for an F-111 aircraft crash and the death of the pilot in September 1982 because as an aircraft mechanic at the base where the aircraft was serviced he should have known that there was something wrong with that aircraft. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Specifically, regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the PTSD stressor, the record shows the Veteran served in the United States Air Force at Cannon Air Force Base in September 1982 with the 27th ACFT Generation Squadron as a Tactical Aircraft Maintenance.  See DD 214; service personnel records.  Moreover, DPRIS in February 2012 notified VA that he 27th Tactical Fighter Wing (TFW) was the higher headquarters for the 27th Aircraft Generation Squadron (AGS) and the 524th Tactical Fighter Training Squadron (TFTS) and an F-111 aircraft from the 524th Tactical Fighter Training Squadron (TFTS) crashed and killed a pilot in September 1982.  Therefore, because the record shows that the Veteran served as an aircraft mechanic at Cannon Air Force Base in September 1982 when an aircraft crashed killing a pilot, the Board finds that the record contains credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The Board also finds that the record contains a link between the above confirmed stressor and the Veteran's PTSD because a July 2013 VA treatment record that diagnosed him with PTSD did so based on the confirmed stressor described above.  Id.

Therefore, the Board finds that the claim of service connection for a psychiatric disorder diagnosed as PTSD hangs on whether the Veteran has a competent and credible diagnosis of PTSD during the pendency of the appeal.  See McClain.

In this regard, the Board notes that the Veteran was not diagnosed with PTSD when he was afforded VA examinations in July 2010 and March 2012.  However, the Board notes that both private and VA treatment records generated during the pendency of the appeal show the Veteran being diagnosed with PTSD including since the time of the March 2012 VA examination.  See, e.g., Nebraska Mental Health Centers treatment records dated in August 2006, September 2007, and May 2008; VA treatment records July 2013, February 2014, July 2014, August 2014, November 2014, and December 2014.  Moreover, the Court has held that these diagnoses of PTSD are in accordance with governing medical principles.  See Cohen v. Brown, 10 Vet. App. 128, 139-140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Accordingly, the Board finds that the evidence both positive and negative as to whether the Veteran has a diagnosis of PTSD is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that he does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the criteria for service connection for a psychiatric disorder diagnosed as PTSD have been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

ORDER

Service connection for a psychiatric disorder diagnosed as PTSD is granted.

REMAND

As to the claims of service connection for headaches and for right knee and left knee disabilities, the Board remanded these issues most recently in September 2011 to provide the Veteran with a VA examination to obtain adequate etiology opinions.  Moreover, the post-remand record shows that the Veteran was afforded this VA examination in March 2012.  However, the Board does not find the examinations adequate because as to the bilateral knee disabilities the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion and as to the headaches the examiner did not provide an etiology opinion after not diagnosing the disability even though the record showed the Veteran being diagnosed with tension headaches during the pendency of the appeal.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a remand for another VA examination is required to obtain adequate etiology opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014).

While these issues are in remand status, the AOJ should also obtain and associate with the record any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AMC for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

2.  Associate with the claims file any outstanding VA treatment records including all post-January 2015 treatment records from the San Francisco VA Medical Center.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service and post-service problems with headaches and bilateral knee disabilities as well as any continued problems since that time.  

4.  After undertaking the development above to the extent possible, schedule the Veteran for a headaches examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran current have or did the Veteran ever have during the pendency of the appeal, a diagnosis of headaches, including tension headaches?

If the Veteran does not have a headaches diagnosis, the examiner must say so and explain.

(b)  As to any diagnosed headaches during the pendency of the appeal, including tension headaches, is it at least as likely as not that it is related to or had its onset in service?

In offering an assessment, the examiner cannot rely solely on negative evidence such as the Veteran's service treatment records not documenting headaches because they are lost.

In offering an assessment, the examiner should discuss the diagnosis of tension headaches by the July 2010 VA examiner.

In offering an assessment, the examiner must acknowledge and discuss the lay report as to the onset of the disability.

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a knee examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  As to each diagnosed right and left knee disorder, is it at least as likely as not that it is related to or had its onset in service?

(b)  Is it at least as likely as not that arthritis of the right and/or left knee manifested itself in the first post-service year?

In offering an assessment, the examiner cannot rely solely on negative evidence such as the Veteran's service treatment records not documenting any injury because they are lost. 

In offering an assessment, the examiner must acknowledge and discuss the lay report as to the onset of the disability.

The examination report must include a complete rationale for all opinions expressed.  

6.  Following the development above, the AMC should adjudicate the claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that provides notice of all evidence added to the claims file since the last SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


